--------------------------------------------------------------------------------

Exhibit 10.9
 
SUPPORT AGREEMENT


This Support Agreement  ("Agreement") is made as of the 8th day of November,
2007, among Jeffrey P. Zernov, President and Chief Executive Officer of Borrower
(the “undersigned"), Nature Vision, Inc., a Minnesota corporation and Nature
Vision Operating, Inc., a Minnesota corporation, (each called “Borrower" and
collectively called “Borrowers”), and M&I Business Credit, LLC, a Minnesota
limited liability company ("Lender").


WITNESSETH:


WHEREAS, Lender and Borrowers have entered into that certain Credit and Security
Agreement (as amended from time to time, the "Credit Agreement") dated of even
date herewith, pursuant to which Lender may, from time to time, at its
discretion, make advances to or for the benefit of Borrowers; and


WHEREAS, the undersigned is the President and Chief Executive Officer of the
Borrowers and is fully familiar with all of the Borrowers’ business and
financial affairs;


NOW, THEREFORE, to induce Lender to make advances to or for the account of
Borrowers under the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned, the Borrowers and Lender agree as follows:


1.           The undersigned agrees that in the event (i) Lender comes into
possession of any or all of the tangible Collateral (as such term is defined in
the Credit Agreement), or is collecting any Borrowers’ accounts receivable or
otherwise disposing of Collateral by reason of the occurrence of an Event of
Default under the Credit Agreement, and (ii) Lender has given notice of an
acceleration of all of the Obligations under and as defined in the Credit
Agreement, the undersigned will, at Lender’s option and upon Lender’s request,
and until this Agreement shall have terminated as provided herein, be engaged by
Lender as an independent contractor for a period not to exceed six (6) months,
for the sole purpose of disposing of such Collateral and collecting such
accounts, or assisting Lender in disposing of such Collateral and collecting
such accounts.  During the period of such engagement as an independent
contractor the undersigned shall exert his best efforts and devote all of his
regular working hours to obtain sales of such Collateral at the best obtainable
prices and terms and to collect such accounts at their full face value.  If the
events described in clauses (i) and (ii) occur at a time when the undersigned is
employed by any Borrower, then, if requested by Lender, Borrowers shall cause
the undersigned, so long as he is in any of their employ, to exert his best
efforts and devote all of his regular working hours to obtain sales of such
Collateral at the best obtainable prices and terms and to collect such accounts
at their full face value.


49

--------------------------------------------------------------------------------


 
2.           Intentionally deleted.


3.           Lender shall have the right to terminate the undersigned’s
engagement or other assistance described in Paragraph 1 above at any time on
three (3) business days' notice, for any cause or without cause.  Subject to the
undersigned’s payment of any then outstanding obligations under Paragraph 6 of
this Agreement, the undersigned’s obligations under Paragraph 1 of this
Agreement shall further terminate upon (i) the Borrowers’ payment of all then
outstanding Obligations as defined in the Credit Agreement; (ii) the death of
the undersigned; (iii) the mental or physical incapacity of the undersigned as
reasonably substantiated by a doctor acceptable to Lender; or (iv) the
undersigned’s employment with both Borrowers is terminated for any reason.


4.           The sole compensation and remuneration of the undersigned for any
engagement or assistance rendered pursuant to Paragraph 1 above shall be a
weekly amount paid at the same rate as the average salary (on a weekly basis)
paid to such person by Borrowers in the twelve (12) months immediately preceding
the commencement of such employment or activities.  Such compensation shall be
prorated for partial weeks of service.


5.           In connection with such engagement, the undersigned shall not have
any authority to bind Lender, except such specific authority as Lender may grant
in writing.


6.           The prevailing party shall be entitled to costs and expenses
(including reasonable attorneys' fees and legal expenses) incurred in enforcing
this Agreement.


7.           In the event of the death, mental or physical incapacity of the
undersigned, the undersigned’s termination or resignation of employment with
Borrowers, or termination by Lender of the contractual relationship with the
undersigned, Borrowers shall be responsible for immediately obtaining a
replacement for such person and Borrowers shall use their best efforts to cause
such replacement to execute a support agreement substantially in the form of
this Agreement.


8.           This Agreement shall be governed by and construed in accordance
with Minnesota substantive and procedural law and shall remain in full force and
effect so long as the Credit Agreement is outstanding or until otherwise agreed
by an amendment hereto signed by Lender and the undersigned.


9.           The provisions of this Agreement are declared to be severable.  If
any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement.


10.           The undersigned and the Borrowers waive notice of Lender’s
acceptance hereof.


50

--------------------------------------------------------------------------------


 
     11.           THE PARTIES HERETO HEREBY CONSENT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN HENNEPIN COUNTY,
MINNESOTA AND WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO
ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATED TO THIS AGREEMENT, OR ANY
TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF
THE FOREGOING.


12.           THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.

 

 
/S/ Jeffrey P. Zernov
 
Jeffrey P. Zernov, President and Chief Executive Officer of Nature Vision, Inc.
     
NATURE VISION, INC.
     
By  
 /S/ Jeffrey P. Zernov                           
Its  Chief Executive Officer
     
NATURE VISION OPERATING, INC.
     
By  
 /S/ Jeffrey P. Zernov                           
Its  Chief Executive Officer
   
Accepted:
     
M&I BUSINESS CREDIT, LLC
         
By  
 /S/ Thomas J. Kopacek  
Its  Vice President
 

 

51

--------------------------------------------------------------------------------